Citation Nr: 1129461	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-30 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hearing loss.

2.  Entitlement to service connection for thyroid disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran served on active duty from March 1996 to January 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board in conjunction with this appeal.  In November 2009, the he failed to report for a hearing scheduled before a member of the Board of Veterans' Appeals.  Sh`e has not since shown good cause for such failure to appear.  Thus, her request for a hearing before a member of the Board is considered withdrawn.  See 38 C.F.R. § 20.704 (2010).


FINDINGS OF FACT

1.  The competent medical evidence does not establish hearing loss for VA compensation purposes.

2.  There is no evidence of a thyroid dysfunction during service or until many years after discharge from service, and no competent evidence of a nexus between the Veteran's thyroid dysfunction and active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Thyroid dysfunction was not incurred due to or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2005 that addressed the applicable notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an April 2006 communication, and the claim was thereafter readjudicated in August 2007.  In April 2006, the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for hearing loss or a thyroid disorder.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to hearing loss or a thyroid disorder until several years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between hearing loss or a thyroid disorder and active service, or credible lay evidence of continuous symptomatology.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection

Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including sensorineural hearing loss and endocrinopathies, such as thyroid disorders, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Hearing Loss

The Veteran is claiming entitlement to service connection for hearing loss.  She alleges in-service noise exposure while serving as a truck driver.  Regarding these allegations, it is noted that, per her DD Form 214, her military occupational specialty was motor vehicle operator.  Accordingly, her contentions are consistent with the circumstances of her service.  38 U.S.C.A. § 1154(a).  In this case, then, in-service noise exposure is conceded.  The remaining question for consideration is whether any current hearing loss is related to such in-service exposure.

In evaluating the Veteran's hearing loss claim, it is observed that the threshold for normal hearing is from 0 to 20 decibels with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, even where clinical hearing loss is demonstrated, entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide that, for the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, the service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the record and finds that the preponderance of the evidence is against the grant of service connection for hearing loss.  Notwithstanding the Veteran's assertions of hearing difficulty, there is no competent medical evidence that establishes that she has, or ever has had, hearing loss recognized as a disability for VA compensation purposes.

A review of the service treatment records reveals no complaints or treatment referable to the Veteran's right ear hearing.  Upon induction examination, dated in March 1995, decibel loss in the right ear was 15 at 500, 5 at 1000, 5 at 2000, 0 at 3000, and 10 at 4000 Hertz.  Decibel loss in the left ear was 15 at 500, 10 at 1000, 5 at 2000, 5 at 3000, and 10 at 4000 Hertz.  

The Veteran underwent several audiograms during her period of service.  Findings in March 1996, June 1997, and November 1998 all reflect clinically normal hearing loss bilaterally, per Hensley.  Separation examination in January 1999 also showed clinically normal hearing loss in both ears.

Post-service VA treatment records, dated in October 2007, demonstrate subjective complaints of hearing loss. The Veteran indicated that she was exposed to loud noise during her period of service as a truck driver.  She experienced trouble hearing when more than one person is speaking and hearing over other noise, such as a running faucet.  Her fiancée had commented that she turns the television up too loud. 

In January 2008, the Veteran underwent a hearing evaluation due to subjective complaints of hearing loss.  Test results revealed normal hearing, bilaterally.  Word recognition scores were excellent, 100 percent.  Tympanometry results were within normal limits.  She was counseled on hearing conservation and no further audiologic recommendations rendered.  

Again, in-service noise exposure is conceded here.  However, at no time does the record demonstrate hearing loss meeting the criteria under 38 C.F.R. § 3.385, precluding a grant of service connection here.  Indeed, there is no competent medical evidence to show that the Veteran has a current hearing loss disorder by VA standards.  

Thus, the Veteran has not brought forth competent evidence from a medical professional of a current "disability" and service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability." and held "[in] the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In sum, there is no basis for a grant of service connection for hearing loss.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Thyroid Disorder

The Veteran contends that she has a thyroid disorder that began during her period of service.  She alleges that she experienced weight gain during service that was attributable to a thyroid condition.

The service treatment records reflect no complaints, findings, or diagnoses of a thyroid condition.  Rather, January 1997 laboratory results reflect that her TSH (thyroid stimulating hormone) level was within the normal range.  

A report of medical history completed at the time of the Veteran's separation examination in January 1999 reflects weight gain that was partially attributable to infertility treatments.  

Post-service, in August 2005, the Veteran's thyroid was checked in the process of undergoing fibroid surgery.  An ultrasound demonstrated an irregular complex mass on the right thyroid lobe and small cyst on the left thyroid lobe.  It was noted that she had a ten-year clinical history of a cyst on the left lobe of the thyroid gland.  Further evaluation was suggested.  Subsequent pathology findings were consistent with Hürthle cell carcinoma.

In November 2005, the Veteran underwent a total thyroidectomy.  At that time, she related at least a five-year history of a right-sided neck mass.  The examiner noted that although the Veteran has a significant history for nodules on her thyroid, she had no history of hyperthyroidism or hypothyroidism.   

In a March 2007 VA treatment record, the Veteran characterized herself as being  in fairly good health until 2005, when she started gaining a lot of weight.  She also indicted that she was in good health until she began gaining some weight in the military.  The Veteran acknowledged that her thyroid checks while in service were normal.  Post-service she began experiencing fairly rapid weight gain until her gynecologist began checking her thyroid labs and then ultimately detected a goiter and thyroid mass in 2005.  

Given the above, the Board finds that the Veteran's thyroid condition did not have its onset in service or for many years thereafter, and it is not related to any incident of service.  Again, the service treatment records do not reflect treatment for or diagnosis of a thyroid condition. She was not diagnosed with a thyroid condition until August 2005, over 5 years after discharge.  The passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the Veteran has not credibly endorsed a history of continuous symptomatology to overcome the gap in clinical documentation.  Rather, at the time of her 2007 surgery, she reported a 5-year history of a neck mass, placing the onset post-service.  Additionally, while the separation examination did reflect some weight gain, this was attributed to fertility treatments.

To the extent that she is claiming to have experienced continuous symptoms of a thyroid condition since service, the Veteran is not found to be credible.  Again, the earliest report of symptoms is in August 2005 and TSH levels were normal during service and thereafter until 2005.  With regard to the cyst on her thyroid lobe, the record is inconsistent as to its history.  In August 2005, a ten-year history was noted and in November 2005 she reported approximately a five-year history.  Notwithstanding the length history of the presence of the thyroid cyst, the objective evidence of record does not demonstrate any symptomatology attributable to thyroid condition until August 2005. Finally, by her own admission, the Veteran characterized herself as in good health until 2005.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here. Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, no competent and probative evidence of record causally relates the thyroid condition to service.

The Board acknowledges the Veteran's assertion that her thyroid condition began during service.  However, she is not competent to self-diagnose hyperthyroidism or provide a medical opinion linking her thyroid condition to service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of nexus extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Accordingly, the appeal is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a hearing loss is denied.

Service connection for thyroid disorder is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


